Broyles, C. J.
This was a suit upon a promissory note, and the defendant pleaded payment. After the introduction of evidence by the defendant, the court, on motion of the plaintiff, directed a verdict in favor of the plaintiff for the full amount sued for, and the defendant excepted. Counsel for both parties agree that the sole question in tire case is whether the evidence offered by the defend *37ant in support of his plea was sufficient to raise an issue of fact. While the evidence was not altogether clear as to the amount of the payments made, or as to whether they were made on the note sued upon, or when or where made, these questions were for the jury to determine, and the court erred in directing the verdict. “It is the fact of payment, and not the time or place of the payment, that is the essential fact to be proved.” Fletcher v. Young, 10 Ga. App. 183 (3), 189 (3) (73 S. E. 38, 40); Hawes v. Smith, 16 Ga. App. 458 (2) (85 S. E. 616).

Judgment reversed.


Lulce and Bloodworth, JJ., concur.